Citation Nr: 1713261	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.A.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In April 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in September 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

Pursuant to the Board's September 2015 remand, an addendum nexus opinion was obtained in October 2015 to address whether the Veteran's right shoulder disability was related to his service-connected left shoulder disability.  While the examiner provided an opinion that the right shoulder condition was not caused by the service-connected left shoulder disability, the examiner did not provide an opinion as to whether the Veteran's right shoulder disability was aggravated by the left shoulder disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, the Board finds that remand is warranted so that an addendum opinion can be obtained which addresses this question.

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).


Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dated from November 2015 to present and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.  

2. Send the claims file to the examiner who provided    the October 2015 opinion, if available, to obtain an addendum opinion with respect to the Veteran's right shoulder disability.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner   should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) by his service-connected left shoulder disability.  If the examiner finds that the right shoulder disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of worsening beyond the baseline level of the right shoulder disability that is due to the left shoulder disability.  A rationale should be provided for any opinion expressed.  

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the above development, and any other development deemed necessary, readjudicate   the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


